Citation Nr: 1811197	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-36 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include a bipolar disorder, depression, and posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for chronic daily headaches with migrainous features..


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from October 1982 to April 1986.  He was discharged under honorable conditions (general) due to a pattern of misconduct.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

On his December 2013 substantive appeal, the Veteran requested a videoconference Board hearing, which was scheduled for January 16, 2018.  A copy of the notice of the hearing is associated with the claims file.  The Veteran failed to appear, and has not requested that a new hearing be scheduled, and good cause is not otherwise shown for the failure to appear.  Therefore, the request for a hearing is considered withdrawn.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran does not have manifestations of or a diagnosed PTSD or depression.

2.  The Veteran is not shown to have an acquired psychiatric disorder, to include a bipolar disorder, that is causally or etiologically related to any disease, injury, or incident in service; psychosis was not manifested in service or within one year of discharge.

3.  The Veteran's generalized headaches with migrainous features are not shown to be manifested by prostrating or incapacitating attacks as contemplated by the schedule.
CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include a bipolar disorder, depression, or PTSD, was not incurred in or aggravated by service; service connection may not be presumed.  38 U.S.C. §§ 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for a compensable evaluation for chronic daily headaches with migrainous features are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5102, 5103(a), 5103A, 5106 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).

Regarding the service connection claim, the Board finds that an October 2012 notice letter fully satisfied VA's duty to notify the Veteran.

Regarding the initial rating claim, where service connection has been granted and an initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C. § 5103(a) notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).
The Board also finds that VA's duty to assist has been satisfied.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, and VA treatment records are all in the claims file.  The Veteran has not identified any outstanding records for VA to obtain.

Therefore, for the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II.  Analysis

A.  Acquired psychiatric disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain listed "chronic" diseases in 38 C.F.R. § 3.309(a), including psychosis, that manifest to a compensable degree within a prescribed time period, which period is within one year of discharge from active duty in the case of psychosis.  38 U.S.C. §§ 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  A veteran may also establish service connection for a "chronic" listed in 38 C.F.R. § 3.309(a) by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir.2013).  Continuity of symptomatology contemplates evidence of continuous symptoms after service.  See Savage v. Gober, 10 Vet.App. 488, 495-96 (1997).

The Veteran served on active duty from in the Army as an armored crewman from October 1982 to April 1986.  He claims that he has an acquired psychiatric disorder, to include a bipolar disorder, depression, and PTSD due to his active service.  

The Veteran has reported an incident in service in May 1985 in which a heater in his tank set off a carbon dioxide fire extinguisher, and that he was treated in the emergency room.  See Form 21-0781, April 2012.  In that regard, a May 1985 emergency treatment record shows the Veteran was treated for nontoxic inhalation after a fire extinguisher went off next to his face in a tank.  See STRs, received May 2015 at p.11.  Therefore, the Board finds the reported incident to be sufficiently verified.

The Board also acknowledges his second reported incident in "1994" involving his tank rolling down a mountain, and eight angels telling him to open the latch to exit the tank.  It is possible that the occurrence was in 1984 during the Veteran's service, but the Veteran did not provide a more specific date and service treatment records are silent for any acute injuries (or even an examination for acute injuries) as would be expected after an accident as severe as reported.  In a January 1986 medical history questionnaire, the Veteran reported a history of headache and painful joints but denied any unreported injury.  Regardless, as noted above, at least one reported incident is conceded.

Finally, an April 2013 VA treatment record shows the Veteran "suggested" to the VA clinician that he was kicked in the head in service.  See VA treatment records, received October 2015 at p.213.  The Board finds this reported incident, however, to be not credible in light of the fact that none of the Veteran's service treatment records show any treatment for any head injury.  Quite the contrary, several of the Veteran's service personnel records show it was the Veteran who assaulted others as part of a pattern of misconduct leading up to his general discharge under honorable conditions.  See, e.g., Service personnel records at p.30 of 66.

The Veteran's service treatment records do not reflect any treatment for any mental health complaints.  His January 1986 separation report of medical history shows the Veteran checked the boxes denying having experienced depression or excessive worry, frequent trouble sleeping, or nervous trouble of any sort.  See STRs, received May 2015 at p.3 of 40.  Curiously, however, on the same form, in response to the question as to whether he had ever been treated for a mental health condition, the Veteran checked the box "yes" and wrote "July 1986 Ft. Carson" (which date was after service, and after the date he completed the form).  His January 1986 separation examination report shows psychiatric examination was normal.  See STRs, received May 2015 at p.9 of 40.  An April 1986 report of mental status examination, performed in connection with the Veteran's general discharge due to a pattern of misconduct, shows that examination revealed he was fully oriented, his mood was unremarkable, thought process was clear, and thought content was normal.  It was noted that the Veteran presented "with no history of mental illness," and that "no psychiatric illness is present at this time."  See Personnel records, received September 2017 at p.37 of 38; see also p.1-6 (regarding general discharge due a pattern of misconduct).

Post-service, a December 2012 VA treatment record shows the Veteran presented requesting mental health services and that he reported symptoms of depression, anxiety, sleep problems, PTSD, irritation, hypervigilance, and anger.  See VA treatment records, received October 2015 at p.224 of 225.  A January 2013 VA individual psychotherapy record shows the Veteran reported the tank incident in service involving the fire extinguisher (and seeing angels), and he reported he was diagnosed prior to leaving service with a bipolar disorder with anxiety and depression.  See VA treatment records, received October 2015 at p.222 of 225.  A March 2013 VA initial psychiatric assessment shows a bipolar disorder, mixed, was diagnosed, as well as rule-out PTSD, and Depakote was started.  See VA treatment records, received October 2015 at p.217 of 225.  A February 2014 record shows the Veteran's speech was rapid, and it was noted that he enjoyed the energy associated with mania but had difficulty with focus and getting out of control at times.  It was noted that "he questioned whether the bipolar diagnosis is accurate.  We went over the criteria again and determined that bipolar disorder diagnosis is accurate."  See p.174 of 225.  

The Board acknowledges that one June 2015 social work record notes the Veteran again reported the tank incident in service and that PTSD was diagnosed, but the record is brief and the criteria meeting the diagnosis were not described.  See p.13 of 225.  

Eight days later, however, a June 2015 VA psychiatry record shows the Veteran voiced frustrations with being diagnosed with a bipolar disorder, and that he believed the diagnosis should be PTSD.  The clinician noted that many of his symptoms appeared to be more related to a paranoid personality disorder, which was diagnosed, and noted that the Veteran had a pattern of suspecting, without sufficient basis, that others are wanting to harm or deceive him, that he is preoccupied with distrusting others resulting in him isolating himself, he is reluctant to confide in others because he fears that information will be used against him, and he persistently bears grudges on others and perceives others are out to get him and reacts with anger.  The clinician noted that the Veteran had displayed a consistent pattern of these symptoms during individual sessions.  See p.11 of 225.

An August 2015 VA psychiatry record by another clinician, Dr. T.A., shows he noted that the current symptoms endorsed by the Veteran appeared to be "more in the PTSD realm" rather than a bipolar disorder.  The tank incident in service was noted, and the Veteran's reported symptoms of nightmares, recurrent images and memories about the event, irritability, angry outbursts, hypervigilance, an exaggerated startle response, not trusting others, and being paranoid.  A diagnosis of rule-out PTSD was recorded.  See p.9 of 225.  Subsequently, Dr. T.A. changed the diagnosis to both PTSD and a bipolar disorder.  See, e.g., VA treatment records, received August 2017 at p.62 of 68.  

The Board also acknowledges a May 2016 letter from Dr. T.A. showing that he wrote the Veteran was receiving treatment for PTSD and a bipolar disorder.

A more recent June 2017 record by another psychiatrist shows the diagnosis continued essentially unchanged, albeit the focus of that session appears to have been medication management, as the PTSD criteria were not addressed.  See p.23 of 68.

The Veteran was afforded VA examinations in November 2012 and August 2017.

The November 2012 VA examination report shows that the Veteran reported that he had worked as a heating and ventilating system mechanic and as a customer service representative for a credit company for 20 years.  He also reported attending college for a year and one-half immediately after service.  The examiner opined that the Veteran has a bipolar disorder that is less likely than not related to his active service.  The examiner reasoned that it is "biologically based, and not due to stress, trauma, events, illness, injury, nor conflict while in the Army."  Because no further reasoning was provided, the Board finds this examiner's etiological opinion to be of low probative weight.

The August 2017 VA examination report shows the examiner acknowledged the Veteran's reported history of the fire extinguisher incident in the tank in service, and he reported that angels came and the seventh one told him to unlock the door, and that he thought the incident "contaminated my brain."  He reported that after the incident, he believed others were trying to hurt him, that he threatened his first sergeant, was drinking, and aggressive, and was ultimately discharged.  The examiner also noted that the Veteran had reported to a VA clinician in 2013 that he was kicked in the head in service, and that the Veteran had reported to VA clinicians that he was diagnosed with a bipolar disorder in service.  

The Veteran reported to the August 2017 VA examiner a post-service history of getting into fights with family members, a psychiatric hospitalization in the 1980s for hitting someone with a meat cleaver, and that he shot someone because he did not like them.  He reported that most of his day is spent trying to avoid situations where he could become angry, and admitted to homicidal ideation if provoked, and he explained that this is what he meant by "weird thoughts" (i.e., on his claim).  He reported that years ago, his speech became pressured at a VA facility and he was having homicidal ideations and was psychiatrically hospitalized at Cedar Springs (in November 2014 - see, e.g., CAPRI, received October 2015 at p.107).  When asked about his bipolar disorder symptoms, the Veteran admitted that sometimes he does go several days with minimal or no sleep.  The examiner noted that the Veteran presented with highly pressured speech and perseverative, and displayed flight of ideas, was labile, and became tearful about almost anything that was discussed.  The examiner noted that he was extremely vague during the examination, and his mental health history was "almost impossible to collect."  The examiner noted that while the Veteran denied psychotic symptoms, some of his thinking was quite paranoid and bordering on delusional.  The examiner noted that an anxiety disorder and depression were not present on examination.  

When asked about his PTSD symptoms, the Veteran reported nightmares about the tank accident, but the examiner noted he did not display any avoidance symptoms, such as avoiding enclosed spaces or situations of military paraphernalia or fire extinguishers, and that he did not avoid talking about the trauma.  The examiner noted that the Veteran's wife (present at the examination) said she had heard the story "a 100 times."  The Veteran reported an easy startle response, hypervigilance, difficulty with sleep, albeit he attributed his sleep difficulty to chronic pain.  The examiner opined that the reported incident involving the fire extinguisher did not meet criterion A as a PTSD stressor because the record did not support that it was a life threatening incident.  The examiner further noted that other DSM-V criteria for a PTSD diagnosis were not met, including persistent avoidance of stimuli associated with the traumatic event.  The examiner later reiterated that there were no re-experiencing, negative alteration in cognition and mood, avoidance, nor hyperarousal symptoms related to the claimed trauma that were apparent on exam.  The examiner later noted that VA treatment providers had diagnosed PTSD primarily as a rule-out condition, and more recent treatment notes indicate a diagnostic picture more consistent with a paranoid presentation such as would accompany either a bipolar syndrome, a delusional disorder, or as per DSM-5, a personality disorder.  Regarding the Veteran's tearfulness at times during the examination, including when discussing his military history, the examiner noted again that the Veteran was extremely labile on presentation, and that while this could be construed as a presentation consistent with PTSD, as the interview progressed, the Veteran displayed the same affective response to almost everything discussed on examination, and that it became clear that his affective presentation was representative of the emotional lability characteristic of bipolar disorder, and not with a response specific to one stressor or another. 

The August 2017 VA examiner diagnosed an other specified bipolar disorder and related disorder, with possible psychotic features, and opined that it is less likely than not related to the tank/fire extinguisher incident in service.  The examiner reasoned that the service treatment records are silent as to any mental health disorder, the Veteran separation examination records very clearly show that he denied any mental health symptoms, and that he reported an onset after service.  

In an October 2017 addendum opinion, in response to the RO's request for the VA examiner to address the Veteran's behavioral problems in service, the VA examiner acknowledged that the personnel records showed a pattern of misconduct in service, including striking a soldier on the head with a closed fist, throwing another soldier against a wall, failing a urinalysis test (marijuana), and a civilian driving under the influence (DUI) charge.  The examiner opined that these incidents represent lapses in judgement, and do not constitute evidence of any mental health problem such as a bipolar disorder.  The examiner further explained that a bipolar disorder includes symptoms such as decreased need for sleep, pressured speech, racing thoughts, flight of ideas, grandiosity, and elevated mood, but none of these symptoms are shown in the documentation of these behavioral problems.

Regarding the claimed PTSD and depression, in light of the above evidence of record, the Board finds that the preponderance of the evidence is against finding that the Veteran has PTSD or depression.  The Board finds the opinion of the August 2017 VA examiner to be the most probative in this regard, as it is by far the most detailed opinion of record, and it is supported by a very thorough rationale, which includes but is not limited to a discussion of the DSM-V criteria for a PTSD diagnosis, and discussion as to why the Veteran has no depression diagnosis.  While the Board acknowledges that a few VA mental health medication management records that were prepared by Dr. T.A. show a diagnosis of PTSD, and the May 2016 letter from Dr. T.A., show a diagnosis of PTSD, the Board finds the probative value of these record to be by far outweighed by the very thorough and detailed opinion of the August 2017 VA examiner, which addresses in detail the criteria that were not met.

The Board further finds that the preponderance of the evidence shows that the Veteran has a bipolar disorder that is not related to his active service.  Again, the Board finds the opinion of the August 2017 VA examiner, with the October 2017 addendum opinion, to be the most probative in this regard due to the level of detail in the report, including a detailed rationale for the conclusions provided.  The Board adds that this diagnosis is clearly supported by the overwhelming majority of the Veteran's post-service mental health records almost uniformly showing diagnosed bipolar disorder since 2012.  Moreover, as pointed out by the August 2017 VA examiner, the Veteran's service treatment records show no mental health complaints, despite the 1986 mental status examination, and in fact, he denied any mental health symptoms on his separation report of medical history.

The Board acknowledges that the Veteran has reported to VA clinicians his history of the tank incident in service, and that he has reported he believes he has PTSD due to that incident.  See, e.g., VA treatment records, received October 2015 at p.28 and 183 of 225.  Ultimately, however, the Board finds the Veteran is not shown to have the medical education, training, or experience to be competent to diagnose a psychiatric disorder.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  Therefore, the Board finds the opinion of the August 2017 VA examiner, with the October 2017 addendum opinion, to be more probative.

Finally, the Board finds that there is no credible evidence of any manifestations of psychosis within one year of the Veteran's discharge from service.  The Board acknowledges that the August 2017 VA examiner diagnosed a bipolar disorder "with possible psychotic features."  While the Veteran has alleged since 2012 that he "saw angels" during the tank incident in service, the Board finds this reported history to be not credible, as the file contains May 1985 service treatment records from the time of the incident, and he did not report seeing angels or any other mental health symptoms at the time of treatment.  Nor did he report such at the mental status examination in 1986.  The Board notes that, generally, statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992).  Furthermore, the Veteran has also asserted that he was diagnosed with a bipolar disorder in service, which is clearly shown to be not credible as there was no such diagnosis in service, as evidenced by his service treatment records.  Rather, mental status examination in January 1986 was normal, psychiatric examination at separation was normal, and he denied any symptoms on his separation report of medical history.  Therefore, the presumptive service connection provisions of 38 C.F.R. § 3.309(a) are not for application.

Therefore, in summary, the Board concludes that service connection for an acquired psychiatric disorder, to include a bipolar disorder, PTSD, and depression, is not warranted; as the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).

B.  Headaches

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C. § 5107(b) (2012).  

A veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2017).  When a veteran timely appeals an initial rating for a service-connected disability within one year of the rating decision, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for periods of time since the filing of his claim when his disability may have been more severe than others.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected for chronic daily headaches with migrainous features are currently assigned a noncompensable rating under Diagnostic Code 8100, effective January 23, 2012.  The Veteran seeks a higher initial rating.

Diagnostic Code 8100 provides a noncompensable rating for characteristic prostrating attacks averaging less than one in two months over the last several months; a 10 percent rating for characteristic prostrating attacks averaging one in two months over the last several months; a 30 percent rating for characteristic prostrating attacks occurring on an average of once a month; and 50 percent for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a (2017).  The rating criteria do not define "prostrating."  "Prostration" is a medical term defined, for example, as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary (32d ed. 2012).

The Veteran was afforded VA examinations in November 2012 and August 2017.

The November 2012 VA examination report shows the Veteran reported daily generalized headaches, typically of two hours duration, that he treated with Advil.  He reported that his headaches involve pain on both sides of his head.  The examiner noted that the Veteran did not experience any symptoms of nausea, vomiting, sensitivity to light or sound, vision changes, or sensory changes.  The examiner noted that the Veteran did not experience any characteristic prostrating attacks of migraine, or non-migraine, headache pain.  The examiner opined that the Veteran's headaches do not affect his ability to work or otherwise his functioning.

The August 2017 VA examination report shows the examiner recorded a diagnosis of chronic daily headaches with medication overuse and migrainous features.  The Veteran indicated that his headaches worsened since the last VA examination.  He reported they sometimes worsened when staring at a computer.  He also reported symptoms of aching and throbbing pain in his temples and right parietal area, photophobia, nausea, and feeling dizzy/lightheaded.  He reported that he has taken BC powders (aspirin with caffeine) once to twice per day for years, sometimes up to eight to nine times per day.  He also reported taking one sumatriptan pill every day, sometimes twice per day. He stated he had a headache at the time of the examination, but that he had not taken his medication purposefully so that he could present with his usual headache.  He reported pain that was a 5/10 to 6/10, and that it was typical of his daily headaches.  The examiner also noted that the Veteran had reported to a VA clinician in March 2015 that he was drinking one to two beers per day, plus a six to 12-pack on weekends, and that he reported starting an alcohol rehabilitation program with VA.  A May 2015 VA MRI of the brain was normal.  The examiner noted that the Veteran did not experience characteristic prostrating attacks of migraine or non-migraine headache pain.  The examiner opined that the Veteran's headaches do not impact his ability to work.

The Board has also reviewed all of the Veteran's VA treatment records.  An August 2014 VA treatment record shows the Veteran reported recurrent frontal occipital headaches lasting eight to ten hours, several times per month, without prodrome, nausea, vomiting, photophobia, or hypersensitivity to sound.  He reported the pain was a 5/10.  He was instructed to decrease his alcohol and caffeine intake.

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's chronic daily headache symptoms meet the criteria for a compensable rating under Diagnostic Code 8100.  The Board acknowledges that the Veteran reported worsening of his headaches in his substantive appeal, and likewise to VA clinicians in February 2016.  See CAPRI, received August 2017 at p.61 of 68.  The Veteran is not shown by any of the medical evidence of record to experience any prostrating attacks.  The Board acknowledges that the Veteran reported in his substantive appeal that he experiences "prostrating" attacks once every two months.  The Board, however, ultimately finds the two VA examiner's opinions that the Veteran experiences no prostrating attacks to be more probative based on the examiners' medical background and expertise.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).

In this case, the Veteran has not contended, and the evidence does not suggest, that he has experienced symptoms outside of those listed in the schedular criteria.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board") (quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).

Therefore, the Board concludes that entitlement to a compensable rating for chronic daily headaches with migrainous features is not warranted; as a preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application. 


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include a bipolar disorder, depression, and PTSD, is denied.

Entitlement to an initial compensable evaluation for chronic daily headaches with migrainous features is denied.




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


